ACKER, Presiding Judge.
Appellants sued out a temporary in-
junction restraining appellee from constructing its railroad track along *382Houston Street, in the city of Fort "Worth. The injunction was dissolved on motion of appellee, and it brought this suit on the injunction bond to recover the amount of money expended by it in attorney fees to procure-the dissolution of the injunction.
There was verdict and judgment for appellee for five hundred dollars, from which this appeal is prosecuted.
The only question in the case is, can money paid as attorney fees for procuring the dissolution of an injunction be recovered by suit on the injunction bond?
This question was answered in the negative by the decision of this court in the case of Morgan Jones et al. against the appellee in this case, decided at this term, upon the authority of the case of the Galveston, Harrisburg & San Antonio Railway Company v. Ware, 74 Texas, 50.
We are therefore of opinion that the judgment of the court bélo w should be reversed and the cause dismissed.

Reversed and dismissed.

Adopted December 10, 1889.